Citation Nr: 0114281	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the amount of disability pension to which the 
veteran was entitled from January 1, 1997 to November 31, 
1997 has been properly determined.  

2.  Whether the veteran continued to be entitled to 
disability pension effective December 1, 1997.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from January 1959 to September 
1962, and from August 1963 to August 1965.  

This matter comes to the Board of Veterans' Appeals  (Board) 
from a March 1998 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that determination the 
RO found that the veteran was entitled to no more than $.41 
in disability pension benefits effective January 1, 1997 to 
December 1, 1997.  The RO also found that the veteran was not 
entitled to disability pension benefits beginning December 1, 
1997, due to the excessive amount of his income.  The veteran 
perfected an appeal of the reduction of his benefit amount 
beginning January 1, 1997, and that he was not entitled to 
disability pension benefits beginning December 1, 1997.  

The issue of the veteran's entitlement to disability pension 
benefits beginning December 1, 1997 is addressed in the 
remand which follows this decision. 

On February 2, 2000, the veteran canceled his request for a 
personal hearing which was scheduled for February 17, 2000.  


FINDINGS OF FACT

1.  For the period of January 1, 1997 to November 31, 1997, 
the RO excluded from the veteran's annual countable income 
the amount of reported unreimbursed medical expenses that 
exceeded 5 percent of the maximum annual rate of pension 
payable.

2.  For a period of January 1, 1997 to November 31, 1997, the 
RO correctly calculated the veteran's monthly annual rate 
payable for pension. 



CONCLUSION OF LAW

The veteran was awarded all nonservice-connected disability 
pension benefits to which he was entitled from January 1, 
1997 to November 31, 1997 including amounts awarded for 
unreimbursed medical expenses.  38 U.S.C.A. §§ 1521, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.21, 3.23, 3.29, 
3.31, 3.272, 3.273 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to the issue on appeal, the application is complete.  The  
RO decision and statement of the case notified the veteran of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  All relevant information has been 
obtained.  The veteran has not reported that any other 
pertinent evidence might be available.  Accordingly, VA has 
completed its duties under the Veterans Claims Assistance Act 
of 2000, Pub. L. No.  106-475, 114 Stat. 2096 (2000).


Factual Background

In an April 1994 rating decision, permanent and total 
disability rating for nonservice-connected pension was 
established.  The effective date was August 4, 1993, the date 
of the veteran's claim for pension.  

In June 1995, the RO notified the veteran that it had changed 
his disability pension award because he had submitted income 
and medical information which affected his nonservice-
connected pension award.  In this letter the RO stated that 
September 1, 1993, was the date of entitlement for the 
veteran's disability pension award. 

In August 1995, the veteran submitted VA Form 21-8416, 
Request for Information Concerning Medical, Legal or Other 
Expenses, and therein listed his medical expenses, including 
those for the year 1994.  

On December 11, 1995, the RO notified the veteran that it had 
changed his VA pension and adjusted his benefits to reflect 
the 1994 family medical expenses.  

On December 22, 1995, the veteran submitted Form 21-8416, 
Request for Information Concerning Medical, Legal or Other 
Expenses, and therein listed his medical expenses, including 
those from June 1995 to December 8, 1995. 

In January 1996, the veteran stated that he had received 
check from the Social Security Administration (SSA), and he 
asked for an adjustment to his VA nonservice-connected 
disability pension, based upon receipt of the SSA check.

On January 5, 1996, the veteran submitted VA Form 21-8416, 
and therein listed his additional medical expenses for 
December 1995.  He submitted a request for adjustment to his 
VA non-service connected pension based on these medical 
expenses paid by him.  

On January 19, 1996, the RO notified the veteran that it had 
amended his disability pension award, to include countable 
annual income effective December 1, 1993, January 1, 1994, 
December 1, 1994, January 1, 1995, and December 1, 1995.  As 
of December 1, 1995, the veteran's monthly rate was $236.00.  

In a second letter dated on January 19, 1996, the RO notified 
the veteran that VA was terminating his payments because it 
had received evidence showing that the veteran was in receipt 
of his first social security check in January 1996.  The RO 
summarized the veteran's amended disability pension award for 
the effective dates of January 1995, July 1995, December 
1995, January 1996, and February 1996.  As of February 1, 
1996, the veteran's monthly rate was zero.  

On January 29, 1996, the RO notified the veteran that it had 
amended his disability pension award, and again, effective 
February 1, 1996, the veteran's monthly rate was zero.  

On January 30, 1996, VA notified the veteran that he was 
indebted to the VA, and that such indebtedness had been 
reduced.  In February 1996, the veteran wrote a letter 
regarding his indebtedness.  In a letter dated on February 
29, 1996, the RO addressed the veteran's inquiry on 
overpayment, and indicated that an earlier overpayment (not 
discussed in this decision) of $2,368.00 had been forgiven.  
In addition, the veteran had submitted paid unreimbursed 
medical expenses for calendar year 1995.  The result of all 
of those actions was that a check for $546.00 was issued to 
the veteran.  That did not create a debt.  The RO concluded 
that as of that date, he did not have any debt based upon 
pension benefits. 

On October 21, 1996, the veteran submitted VA Form 21-0516, 
Improved Pension Eligibility Verification Report (Veteran 
with no Children).  Therein, the veteran indicated that he 
was married and living with his spouse.  Attached was VA Form 
21-8416, wherein, the veteran listed his paid family medical 
expenses from January 1, 1996 to October 5, 1996. 

On November 1, 1996, the RO notified the veteran that it had 
approved an award of disability pension effective January 1, 
1996, with a monthly rate of $821.00, and countable annual 
income of $938.00, at a maximum annual rate of $10,801.00.  
Effective February 1, 1996, the monthly rate was zero, as the 
countable annual income was calculated as $11,570 and the 
maximum annual rate remained $10,801.

On March 17, 1997, the veteran submitted VA Form 21-0516, 
Improved Pension Eligibility Verification Report (Veteran 
with no Children), and VA Form 21-8416, wherein he reported 
his paid medical expenses from September 1996 to December 
1996.  

On March 26, 1997, the RO notified the veteran that it had 
approved an award for disability pension effective January 1, 
1996, at a monthly rate of $857, and effective February 1, 
1996, the monthly rate was zero.  

On June 17, 1997, the veteran submitted VA Form 21-0516, 
Improved Pension Eligibility Verification Report (Veteran 
with no Children), and VA Form 21-8416, wherein he reported 
his paid medical expenses from June 1997.  Therein he 
reported that he had social security income of $911.00, and 
other income, in the form of Teamsters pension, in the amount 
of $90.50; which totaled $1001.50 income.  The veteran 
reported that he paid out a total of $843.65 for medical 
expenses.  

Additionally, in February 1998, the veteran submitted 
additional medical expenses which totaled $619.93, for the 
remainder of 1997.  Therefore his medical expenses for 1997 
were equal to $1463.58 (the sum of 843.65 + 619.93).  As 
indicated below, the $1463 amount for medical expenses was 
confirmed by the RO, albeit that the RO also erroneously 
informed the veteran of a different total for his 
unreimbursed medical expense. 

In a letter generated in March 1998, the RO notified the 
veteran that he had unreimbursed medical expenses of $1463 
for the calendar year 1997, and that he received a cost of 
living adjustment from SSA on December 1, 1997, which is what 
caused a termination of his benefits.  No overpayment was 
created.  The RO indicated that effective January 1, 1997, 
the veteran's monthly rate was $.41, and that his countable 
income was $11,110, with a maximum annual rate of $11,115.  
Effective December 1, 1997, the veteran's monthly rate was 
zero, as his countable annual income of $11,359, exceeded his 
maximum annual rate of $11,349.  

In April 1998, the veteran stated that he was not satisfied 
with the lump sum payment of $4.51 that he had received from 
VA for disability compensation.  In a letter dated in May 
1998, the RO acknowledged the veteran's concern, and 
indicated that the check for $4.51 was the correct amount 
owed to the veteran.  

The veteran thereafter perfected this appeal, and as set 
forth in his substantive appeal, the veteran calculated that 
his income for 1997 was $1001.50 on a monthly basis, times 12 
months, which equals $12,018 yearly.  He conceded that his 
medical expenses for the year totaled $1463, and that that 
amount minus 5 percent, equaled $907.  He then states that 
$12,018 minus $907 equals $11,111, which he thereafter 
indicates is "below the maximum allowable income of $11,349 
for a veteran and one dependent;" and that, essentially, 
more money is owed to him than $.41 per month.  


Legal Analysis

Improved pension benefits, like all VA nonservice-connected  
pension benefits, are based, in part, on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1999).

Unreimbursed medical expenses (which were paid within the 
twelve-month annualization period regardless of when 
incurred) are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate of pension payable.  38 U.S.C.A. § 1503; 38  
C.F.R. § 3.272(g).

The maximum annual rates of improved pension are specified by 
law and are increased from time to time under 38 U.S.C.A. 
§ 5312.  Each time there is an increase under 38 U.S.C.A. 
§ 5312, the actual rates are published in the "Notices" 
section of the Federal Register.  38 C.F.R. § 3.23(a) (2000).  
Effective January 1, 1997, the maximum annual pension rate 
for a veteran with one dependent was $11,115; and this rate 
was increased to $11,349 effective December 1, 1997.  
38 U.S.C.A. §§ 1521, 5312; 38 C.F.R. § 3.23; M21-1, Part I 
(Changes 21, 22), App. B.

Whenever there is a change in the maximum annual pension 
rate, the monthly rate of pension payable shall be computed 
by reducing the new applicable maximum annual pension rate by 
countable income on the effective date of the change in the 
applicable maximum annual pension rate, and dividing the 
remainder by 12.  38 C.F.R. § 3.273(b)(1).

Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  38 
C.F.R. § 3.273(b)(2).

After determining the monthly or other periodic rate of 
improved pension under 38 C.F.R. §§ 3.273 and 3.30, the 
resulting rate, if not a multiple of one dollar, will be 
rounded down to the nearest whole dollar amount.  38 C.F.R. 
§ 3.29.

The commencement date of change in benefit payments is 
determined under the provisions of 38 C.F.R. § 3.31.  38 
C.F.R. § 3.273.  Under that provision, payment of monetary 
benefits based on an increased award of pension may not be 
made for any period before the first day of the calendar 
month following the month in which the award or increase  
became effective.  38 U.S.C.A. § 5111(a) (West 1991 & Supp.  
1999); 38 C.F.R. § 3.31.  An increased award is defined, 
inter alia, as an award which is increased because of a 
reduction in income.  38 C.F.R. § 3.31(a).  However, where 
the increase results solely from the enactment of 
legislation, such as a cost-of-living increase, payment 
properly commences on the effective date of the increase.  38 
C.F.R. § 3.31(c).

The Board has carefully reviewed the evidence of record and 
the veteran's contentions.  The Board calculates that the 
veteran's countable income from January 1, 1997 to November 
31, 1997 was $1001.50 (derived from $911.00 of SSA plus an 
annuity of $90.50), times 12 equals $12,018.  The veteran's 
medical expenses of $1,463, less 5 percent of the maximum 
annual pension rate, which is $555 for calendar year 
1997 (maximum rate of $11,115 x .05 = 555.75) was withheld 
from the total reported paid unreimbursed medical expenses 
($1,463 - $555= $908).  Therefore $908 in paid unreimbursed 
medical expenses is subtracted and lowers the veteran's 
annual income from $12,018 to $11,110.  The difference 
between $11,115, the maximum rate and $11,110 is $5.00.  Five 
dollars divided by 12 is equal to .$.41; and $.41 x 11 
months, from January 1, 1997 to November 31, 1997, is equal 
to $4.51.  

Therefore Board finds that the veteran was due $4.51 in total 
disability pension benefits for the period of January 1, 1997 
to November 31, 1997.  A review of the payment history in 
this case shows that he received a total of $4.51 during this 
period.  The remand discusses the reason for using an 11 
month evaluation, which is that the veteran reportedly 
received an increase in SSA income in December 1997.  

In view of the foregoing, the Board concludes that the 
veteran received all the pension benefits to which he was 
entitled from January 1, 1997 to November 31, 1997. 

The Board is bound by applicable statutes and VA regulations.  
In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
veteran has not pointed out any error of fact, and he does 
not necessarily disagree with the application of 38 U.S.C.A. 
§ 1503 and 38 C.F.R. § 3.272(g) to his case, the provisions 
of which require that the RO's only count that amount of the  
unreimbursed medical expenses which exceed 5 percent of the 
maximum annual rate of pension in calculating his countable 
income.  Rather, the error of fact seems to be in the 
veteran's miscalculation of the maximum annual rate effective 
before December 1, 1997; which was $11,115 and not $11,349 as 
he indicated in his calculations in his substantive appeal.  
Accordingly the appeal is denied.  


ORDER

The veteran was entitled to improved pension benefits in the 
monthly amount of $.41 effective January 1, 1997 through 
November 31, 1997. 


REMAND

The RO has stated that on December 1, 1997, the veteran's SSA 
benefit increased.  The only indication of this in the claims 
folder is a hand written note on VA Form 21-8947 that 
indicates that the veteran's SSA income from December 1, 1997 
was $911.80, and from December 1, 1998 was $930.80.  Included 
with a Memorandum for the Record, dated July 12, 2000, is the 
RO's calculation of the December 1997 annual income; and 
therein, the RO uses a figure of $930.80 to calculate the 
December 1, 1997 SSA income.  Before the Board can make a 
determination on the veteran's December 1, 1997 income, it 
needs to have evidence that his income increased from 911.00 
to another amount, which is probably $911.80 or $930.80.  
Clarification and supporting evidence is necessary.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and  ensure that all notification and  
development action required by the  
Veterans Claims Assistance Act of 2000,  
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and  
development procedures contained in 
sections 3 and 4 of the Act (to be  
codified as amended at 38 U.S.C. §§ 5102,  
5103, and 5103A) are fully satisfied.  
For  further guidance on the processing 
of this  case in light of the changes in 
the law,  the RO should refer to the 
multiple VBA  Fast Letters, as well as 
any pertinent  formal or informal 
guidance that is  subsequently provided 
by VA, including,  among other things, 
final regulations and  General Counsel 
precedent opinions.  Any  binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should ask the veteran to  
submit evidence of the increased income 
received by him from SSA in December 
1997, or the RO should produce any 
indicated records upon which they made 
their calculations for this appeal.  
After undertaking any development deemed 
appropriate in addition to that requested 
above, the RO should adjudicate the issue 
of the veteran's entitlement to 
reinstatement of his pension benefits 
effective December 1, 1997 and 
continuing.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


